The Honorable Gilbert Baker State Senator #17 Cooper Lane Conway, AR 72034
Dear Senator Baker:
I am writing in response to your request for my opinion on the following questions:
  1. Does a covered employee who meets the LOPFI definition of totally and permanently disabled from [sic] being a police or fireman, qualify for benefits under A.C.A. 21-5-704?
  2. Does a covered employee who meets the Workers Compensation Commission rating in excess of twenty-five percent have to wait one year to apply for benefits?
  3. Other than the one-year waiting period to apply, is there a maximum time limit for an application to be filed? Can an employee who met all the qualifications to apply but was unaware of the law, apply five to ten years after becoming disabled?
RESPONSE
I must respectfully decline to answer your questions, which address issues that are currently under consideration by the Arkansas State Claims Commission in the case of Blaylock v. State, Case No. 04-1215-CC. Although I am statutorily obliged to render my opinion to members of the legislature and various state officials regarding matters of state law, A.C.A. § 25-16-706, I am neither authorized nor equipped to opine on issues whose resolution will necessarily involve making factual determinations. Resolving such issues is a task traditionally left to the courts — or, in the case of monetary claims made against the state, to the Arkansas State Claims Commission, which is an arm of the legislature. A.C.A § 19-10-204(a). In order to avoid encroaching upon exclusively judicial or legislative prerogatives, it has long been the policy of this executive-branch office to avoid rendering opinions on matters that are pending in the courts or under consideration by the Claims Commission.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh